DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment Re: Proposed Examiner’s Amendment
It is noted that on September 6, 2022 Examiner sent a proposed Examiner’s Amendment to Applicant’s representative to place the case in condition for allowance, which proposed Examiner’s Amendment has been made of record in an Interview Summary attached to this Office Action.  No agreement could be reached at the present time.  That said, attention is directed to that proposed Examiner's Amendment for details and suggestions as to how to overcome any issues outlined in this Office Action.
Please be advised that the last line of proposed claim 1 should have read, “intersects the first side of the front opening” rather than “intersects the second side of the front opening”.

Election/Restrictions
Applicant’s election without traverse of Species II (A species in which the machining apparatus comprises the door device (123) of Figures 8-11, and which is described in detail under “Second Embodiment” in at least paragraphs [0042]-[0050] of the specification) in the reply filed on 7/25/2022 is acknowledged.
Claim 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species I, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 7/25/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a projecting portion” in claim 1 (noting that the term “projecting” is a verb, such that the claim recites a portion for performing the function of projecting, but recites no additional structure to perform the function of projecting).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 6 of the claim, “having a rectangular shape located on the side plate” should be changed to “having a rectangular shape and located [[on]] at the side plate”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 18 of the claim, “to abut to” should be changed to “to abut [[to]]”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  On line 2 of the claim, “an” should be inserted before “even number”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  On line 2 of the claim, “an” should be inserted before “even number”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5 and 9-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lines 13-14 of claim 1 state, “the first door body configured to be accommodated inside the cover by rotating about a first axis that is offset toward a second side with respect to the mating surface.”  This limitation fails to comply with the written description requirement.  To illustrate this point, Examiner directs attention to Figure 10 of Applicant’s drawings that were filed on 4/30/2021.  As can be seen therein, the mating surface (28) and the first axis (25) extend perpendicular to one another.  With regards to the mating surface (28), Figure 10 shows it (28) as being located with respect to a first horizontal direction, at a center of the front opening (13) between a first side and a second side of the front opening (13).  Noting this, “a second side with respect to the mating surface” appears to be the area of the front opening (13) disposed to the right of the mating surface (28) from the perspective of Figure 10.  Due to how the first axis (25) extends though, at no point does the first axis (25) extend toward or away from the second side.  Rather, the first axis (25) just extends perpendicular to the second side from the perspective of Figure 10, and never approaches or extends way from said second side.  
Similarly, in Figure 4, the first axis (25) and the mating surface (28) are shown as extending perpendicular to one another.  With regards to the mating surface (28), Figure 4 shows the mating surface (28) as being located with respect to a first horizontal direction, at a center of the front opening (13) between a first side and a second side of the front opening (13).  Please be advised that from the perspective of Figure 4, “a second side with respect to the mating surface” appears to be the area of the front opening (13) disposed to the right of the mating surface (28).  Once again though, due to how the first axis (25) extends, at no point does the first axis (25) extend toward or away from the second side.  Rather, the first axis (25) just extends perpendicular to the second side from the perspective of Figure 4, and never approaches or extends way from said second side.  
Thus, while the drawings filed on 4/30/2021 show the first axis (25) being offset from the second side of the front opening (13) such that, for example, a first virtual straight line that extends from the first axis in a second horizontal direction intersects the second side of the front opening (13), wherein the first and second horizontal directions extend perpendicular to one another, the same drawings do not appear to provide support for, “a first axis that is offset toward a second side with respect to the mating surface.”
With respect to the specification filed on 4/30/2021, at no point therein does Applicant specify or explain as to what element that “a second side” is associated with.  Rather, for example, the same language that is found in  claim 1 (“a first axis that is offset toward a second side with respect to the mating surface”) is the same that is found in paragraph [0005] of the specification.  Moreover, the only detailed discussion of the first axis (25) and it (25) being offset in some manner is that found in paragraph [0031].  Paragraph [0031] disclosed that “the first axis 25 is offset by a distance 51 from the mating surface 28.”
Based on the foregoing, the drawings and specification filed on 4/30/2021 are not in agreement with one another, and as such, it has not been demonstrated that Applicant has made an invention that achieves the claimed functions, because the invention is not described with sufficient detail such that one having ordinary skill in the art can reasonably conclude that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lines 20-21 of claim 1 state, “the second door body configured to be accommodated inside the cover by rotating about a second axis that is offset toward the first side with respect to the mating surface.”  This limitation fails to comply with the written description requirement.  To illustrate this point, Examiner directs attention to Figure 10 of Applicant’s drawings that were filed on 4/30/2021.  As can be seen therein, the mating surface (28) and the second axis (33) extend perpendicular to one another.  Regarding the mating surface (28), Figure 10 shows it (28) as being located with respect to a first horizontal direction, at a center of the front opening (13) between a first side and a second side of front opening (13).  Noting this, “the first side with respect to the mating surface” appears to be the area of the front opening (13) disposed to the left of the mating surface (28) from the perspective of Figure 10.  Due to how the second axis (33) extends though, at no point does the second axis (33) extend toward or away from the first side.  Rather, the second axis (33) just extends perpendicular to the first side from the perspective of Figure 10, and never approaches or extends way from said first side.  
Similarly, in Figure 4, the second axis (33) and the mating surface (28) are shown as extending perpendicular to one another.  As to the mating surface (28), Figure 4 shows the mating surface (28) as being located with respect to a first horizontal direction, at a center of the front opening (13) between a first side and a second side of the front opening (13).  Be advised that from the perspective of Figure 4, “the first side with respect to the mating surface” appears to be the area of the front opening (13) disposed to the left of the mating surface (28).  Once again though, due to how the second axis (33) extends, at no point does the second axis (33) actually extend toward or away from the first side.  Rather, the second axis (33) extends perpendicular to the first side from the perspective of Figure 4, and never approaches or extends way from said first side.  
Thus, while the drawings filed on 4/30/2021 show the second axis (33) being offset from the first side of the front opening (13) such that, for example, a second virtual straight line that extends from the second axis (33) in the second horizontal direction intersects the first side of the front opening, wherein the first and second horizontal directions extend perpendicular to one another, the same drawings do not appear to provide support for, “a second axis that is offset toward the first side with respect to the mating surface.”  
With respect to the specification filed on 4/30/2021, at no point therein does Applicant specify or explain as to what element that “the first side” is associated with.  Furthermore, a detailed discussion of the second axis (33) and it (33) being offset in some manner is not provided in the specification.  Rather, for example, the same language that is found in  claim 1 (“a second axis that is offset toward the first side with respect to the mating surface”) is the same as that is found in paragraph [0005] of the specification.
Based on the foregoing, the drawings and specification filed on 4/30/2021 are not in agreement with one another, and as such, it has not been demonstrated that Applicant has made an invention that achieves the claimed functions, because the invention is not described with sufficient detail such that one having ordinary skill in the art can reasonably conclude that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 6 of claim 1 states, “a front opening having a rectangular shape located on the side plate.”  This limitation is viewed to be vague and indefinite, because there is no axis or frame of reference that is provided for determining as to what is meant by “a front opening.”  
Line 10 of claim 1 as filed on 4/30/2021 states, “a first drum disposed in a first side with respect to a mating surface.”  This limitation is viewed to be vague and indefinite, because it is unclear if “a first side with respect to the mating surface” is referring to the first side of the claimed mating surface or if the limitation is actually incomplete and the first drum is disposed in the first side of some element that may or may not have been previously claimed.  If it is the former, it is unclear as to how the first side is disposed with respect to the mating surface, e.g. is the first side disposed next to or on the mating surface in some manner?  Furthermore, if it is the former, is unclear as to how or in what way that the first drum would be able to be disposed in the first side of mating surface.
Lines 13-14 of claim 1 state, “the first door body configured to be accommodated inside the cover by rotating about a first axis that is offset toward a second side with respect to the mating surface.”  This limitation is viewed to be vague and indefinite, because it is unclear if “a second side with respect to a mating surface” is referring to a second side of the claimed mating surface or if the limitation is actually incomplete and the first axis is offset toward a second side of some element that may or may not have been previously claimed.  If it is the former, it is unclear as to how the second side is disposed with respect to the mating surface, e.g. is the second side disposed next to or on the mating surface in some manner?  This limitation is further viewed to be vague and indefinite, because it is unclear as to where the first axis is actually disposed if it “offset toward a second side with respect to the mating surface.”  
Line 16 of claim 1 states, “a second drum disposed in the second side with respect to the mating surface.”  This limitation is viewed to be vague and indefinite, because it is unclear if “the second side with respect to the mating surface” is referring to the second side of the claimed mating surface or if the limitation is actually incomplete and the second drum is disposed in the second side of some element that may or may not have been previously claimed.  If it is the former, it is unclear as to how the second side is disposed with respect to the mating surface, e.g. is the second side disposed next to or on the mating surface in some manner?  Furthermore, if it is the former, is unclear as to how or in what way that the second drum would be able to be disposed in the second side of mating surface.
Lines 20-21 of claim 1 state, “the second door body configured to be accommodated inside the cover by rotating about a second axis that is offset toward the first side with respect to the mating surface.”  This limitation is viewed to be vague and indefinite, because it is unclear if “the first side with respect to a mating surface” is referring to a first side of the claimed mating surface or if the limitation is actually incomplete and the second axis is offset toward the first side of some element that may or may not have been previously claimed.  If it is the former, it is unclear as to how the first side is disposed with respect to the mating surface, e.g. is the first side disposed next to or on the mating surface in some manner?  This limitation is further viewed to be vague and indefinite, because it is unclear as to where the second axis is actually disposed if it “offset toward the first side with respect to the mating surface.”  
Lines 3-4 of claim 2 state, “a center axis of the first drum is positioned nearer to the side plate between the first axis and the mating surface.”  This limitation is viewed to be vague and indefinite, because it is unclear as compared to what element that the center axis of the first drum is positioned “nearer to the side plate” than.  
Lines 5-6 of claim 2 state, “a center axis of the second drum is positioned nearer to the side plate between the second axis and the mating surface.”  This limitation is viewed to be vague and indefinite, because it is unclear as compared to what element that the center axis of the second drum is positioned “nearer to the side plate” than.  
Lines 2-3 of claim 4 state, “a distal end portion of the first abutting surface.”  This limitation is viewed to be vague and indefinite, because there is no axis or frame of reference provided for determining as to what is meant by “a distal end portion.” 
Lines 5-6 of claim 4 state, “a distal end portion of the second abutting surface.”  This limitation is viewed to be vague and indefinite, because there is no axis or frame of reference provided for determining as to what is meant by “a distal end portion.” 
Line 2 of claim 6 states, “a first arm disposed on a first end portion of the first axis.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how a tangible first arm is able to be disposed on a first end portion of an intangible first axis.  
Line 4 of claim 6 states, “a second arm disposed on a second end portion of the first axis.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how a tangible second arm is able to be disposed on a second end portion of an intangible first axis.  
Line 6 of claim 6 states, “a third arm disposed on a first end portion of the second axis.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how a tangible third arm is able to be disposed on a first end portion of an intangible second axis.  
Line 8 of claim 6 states, “a fourth arm disposed on a second end portion of the second axis.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how a tangible fourth arm is able to be disposed on a second end portion of an intangible second axis.  
Line 2 of claim 7 states, “a motor disposed to the first end portion of the first axis.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by the motor being “disposed to the first end portion of the first axis,” e.g. is the motor located at the first end portion of the first axis?  
Line 3 of claim 7 states, “a driving gear connected to the first arm having a center at the first axis.”  This limitation is viewed to be vague and indefinite, because it is unclear if it is the driving gear or the first arm that has “a center at the first axis.”            
Line 4 of claim 7 states, “a driven gear disposed to the third arm having a center at the second axis.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by the driven gear being “disposed to the third arm,” e.g. is the driven gear connected to the third arm in some manner?  This limitation is further viewed to be vague and indefinite, because it is unclear if it is the driven gear or the third arm that has “a center at the second axis.”
Claim 13 recites the limitation "the same rotation speed" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The term “upper” in “upper end portion of the first axis” in claim 12 is a relative term which renders the claim indefinite. The term “upper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it's unclear at what point along the first axis that the upper end portion thereof is considered to begin and end.  
The term “upper” in “upper end portion of the second axis” in claim 12 is a relative term which renders the claim indefinite. The term “upper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it's unclear at what point along the second axis that the upper end portion thereof is considered to begin and end.  
The term “upper” in “upper end portion of the first axis” in claim 13 is a relative term which renders the claim indefinite. The term “upper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it's unclear at what point along the first axis that the upper end portion thereof is considered to begin and end.  
Line 2 of claim 13 states, “a motor disposed on the upper end portion of the first axis.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by the motor being “disposed on the first end portion of the first axis,” e.g. is the motor located at the upper end portion of the first axis?  
Line 4 of claim 13 states, “a driving gear connected to the second arm having a center at the first axis.”  This limitation is viewed to be vague and indefinite, because it is unclear if it is the driving gear or the second arm that has “a center at the first axis.”            
Line 5 of claim 13 states, “a driven gear disposed to the fourth arm having a center at the second axis.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by the driven gear being “disposed to the fourth arm,” e.g. is the driven gear connected to the fourth arm in some manner?  This limitation is further viewed to be vague and indefinite, because it is unclear if it is the driven gear or the fourth arm that has “a center at the second axis.”            
Claim 13 recites the limitation "the same rotation speed" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Lines 2-3 of claim 17 state, “a distal end portion of the first abutting surface.”  This limitation is viewed to be vague and indefinite, because there is no axis or frame of reference provided for determining as to what is meant by “a distal end portion.” 
Lines 5-6 of claim 17 state, “a distal end portion of the second abutting surface.”  This limitation is viewed to be vague and indefinite, because there is no axis or frame of reference provided for determining as to what is meant by “a distal end portion.” 
Lines 2-3 of claim 18 state, “a distal end portion of the first abutting surface.”  This limitation is viewed to be vague and indefinite, because there is no axis or frame of reference provided for determining as to what is meant by “a distal end portion.” 
Lines 5-6 of claim 18 state, “a distal end portion of the second abutting surface.”  This limitation is viewed to be vague and indefinite, because there is no axis or frame of reference provided for determining as to what is meant by “a distal end portion.” 

Examiner’s Comment
A thorough search has been conducted re: the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claims 1-5 and 9-20, Examiner notes that no indication regarding the allowability of the subject matter of claims 1-5 and 9-20 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, particularly given that it is unclear what changes to the claims might be necessary (aside from those proposed in the declined Examiner’s Amendment) to overcome the above-described issues with respect to 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722